Title: To James Madison from Hubbard Taylor, 17 December 1791
From: Taylor, Hubbard
To: Madison, James


Dear Sir
Lexington 17th. Decr. 1791
Yours of the 23d. of November came this day to hand; and I thank you for the paper inclosed. The letter you wrote from Orange has not yet come to hand, and fear from the long delay that it will totally miscarry for which I shall be extreamly sorry. Nothing meterial has tra[n]spired here lately excerpt the late unluckey affair of Genl. St Clairs defeat, wherein it is said he lost between 900 & 1000 Men, Killed. The Election for the Members to Convention is now on hand in this place, the people were pleased to nominate me among the rest & its probable I shall succeed the others are more dubtfull. I have inclosed you a list of the members from the Counties where the elections are over and flatter my self I shall be able at a future day to acquaint you of Colo. Nicholas’s election as it is a matter of the utmost importance to this district: For fear the letter above mentiond should not come to hand, if your leisure will [a]dmit—shall be glad to have one simular there to. Great doubt seems to prevail respecting two Houses in the Leguslature & elections of all Kinds wheather they shall not be solely in the hands of the people or partly so. I intend to write you again in a few weaks when I shall be entirely at leisure and then shall be more full. I cannot omit my great full acknowledgements for your very particular attention to my letters, by which you confer a lasting obligation. Our friends in generall here are all as well as usual, and beleave me to be with great regard Dear Sir Yr: Affe. Hbl: sert:
H. Taylor
